Citation Nr: 1244080	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  07-16 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for chest pain.

2.  Entitlement to service connection for swollen tonsils. 

3.  Entitlement to service connection for blood in sputum.  

4.  Entitlement to service connection for a sinus disorder.

5.  Entitlement to service connection for a left shoulder disorder.

6.  Entitlement to service connection for a knot in the groin area.

7.  Entitlement to service connection for retropatellar pain syndrome.

8.  Entitlement to service connection for temporomandibular joint syndrome (TMJ).

9.  Entitlement to service connection for a bilateral eye disorder.

10.  Entitlement to service connection for athlete's foot.

11.  Entitlement to service connection for a bowel disorder, to include hemorrhoids and chronic constipation.  

12.  Entitlement to an increased initial rating for the Veteran's service-connected bilateral pes planus, assigned a 10 percent rating prior to March 17, 2011, and a 30 percent rating thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Diliberto, Counsel


INTRODUCTION

The Veteran had honorable service from November 1988 to March 1998.  He then had a period of service from March 1998 to May 2001, from which he was discharged under dishonorable conditions.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, that denied the benefits sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran's claim first came before the Board in December 2010, on which occasion it was remanded for further development.  The requested development has now been completed, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board does note that following its December 2010 remand the RO/AMC granted entitlement to service connection for bilateral pes planus in an April 2012 rating decision.  That determination included the Veteran's claim for entitlement to service connection for arch supports and entitlement to service connection for foot numbness and pain.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the Veteran's notice of disagreement on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  

However, the Veteran, through his representative, indicated disagreement with the initial ratings assigned for that condition in a November 2012 written statement.  Under VA law, therefore, the Veteran must be issued a Statement of the Case (SOC) on that issue.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Accordingly, the issue of entitlement to increased initial rating for the Veteran's service-connected bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran does not have a disorder manifested by chest pain.  

2.  The Veteran does not have a disorder manifested by swollen tonsils.

3.  The Veteran does not have a disorder manifested by blood in sputum.

4.  The Veteran does not have a sinus disorder.

5.  The Veteran does not have a left shoulder disorder.

6.  The Veteran does not have a knot in his groin area.

7.  The Veteran does not have retropatellar pain syndrome.

8.  The Veteran does not have temporomandibular joint syndrome (TMJ).

9.  The Veteran does not have a bilateral eye disorder.

10.  The Veteran does not have athlete's foot.

11.  The competent and probative medical evidence of record is in relative equipoise as to whether the Veteran's bowel disorder, to include hemorrhoids and chronic constipation, began in or is otherwise related to his period of creditable military service.  


CONCLUSION OF LAW

1.  The criteria for service connection for a disorder manifested by chest pain have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

2.  The criteria for service connection for swollen tonsils have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

3.  The criteria for service connection for a disorder manifested by blood in sputum have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

4.  The criteria for service connection for a sinus disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

5.  The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

6.  The criteria for service connection for a knot in the groin area have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

7.  The criteria for service connection for retropatellar pain syndrome have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

8.  The criteria for service connection for temporomandibular joint syndrome (TMJ) have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

9.  The criteria for service connection for a bilateral eye disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

10.  The criteria for service connection for athlete's foot have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

11.  Resolving reasonable doubt in his favor, the Veteran has a bowel disorder, to include hemorrhoids and chronic constipation, which is related to his period of creditable active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has claimed entitlement to service connection for disorders manifested by chest pain, swollen tonsils, blood in his sputum, a sinus disorder and a knot in the groin area.  He has also claimed entitlement to service connection for a left shoulder disorder, retropatellar pain syndrome, temporomandibular joint syndrome (TMJ), athlete's foot, a bilateral eye disorder and a bowel disorder manifested by hemorrhoids and chronic constipation. 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) evidence of a current disability, (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

The Veteran first claimed entitlement to service connection for the enumerated conditions in June 2004.  In an April 2006 rating decision the RO denied entitlement to service connection.  The Veteran submitted a Notice of Disagreement (NOD) in May 2006.  The RO issued a Statement of the Case (SOC) in March 2007 and the Veteran filed a Substantive Appeal (VA Form 9) in June 2007.  The Veteran's claim first came before the Board in December 2010, on which occasion it was remanded for further development.  The requested development has now been completed, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the claim is once again before the Board for appellate review.  

The relevant evidence of record includes service treatment records, VA treatment records a VA examination report and written statements from the Veteran.  

With regard to the claims of entitlement to service connection for a shoulder disorder, chest pain, blood in his sputum, swollen tonsils and a sinus disorder, the Veteran's September 1988 entrance examination is negative for any related findings or symptomatology.  Service treatment records from October 1989 and November 1989 indicate that the Veteran complained of swollen and painful tonsils.  Strep pharyngitis was diagnosed.  Service treatment records from June 1990 indicate that the Veteran complained of chest pain radiating from his left shoulder.  Service treatment records from 1993 indicate that two small hard density nodules were detected at the right lung base.  The evaluating provider stated that these likely represented vascular markings, and not old granulomas.  No acute cardiopulmonary changes were noted.  Radiographic imagery from 1994 revealed unremarkable results.  Similarly, while records from 1995 indicate that the Veteran reported blood-tinted sputum with a cough, fever and chest pain, radiographic imagery from that time revealed no pulmonary infiltrates, masses or pleural effusions.  The cardiac silhouette was of normal size and configuration and the mediastinum, great vessels, pleura, diaphragm and bony thorax were unremarkable.  A minor muscle sprain was diagnosed.  Records from December 1994 and February 1995 also indicate that the Veteran was seen of chest pain.  A loud productive cough was noted, with black and dark red sputum.  The evaluating provider stated that there was no cardiac involvement, and diagnosed the Veteran with bronchitis.  Service treatment records from May 1995 indicate that the Veteran reported exercise-induced chest tenderness.  The evaluating provider indicated that this was not likely due to cardiac involvement, but was probably acute bronchitis.  Records from December 1997 indicate that the Veteran was diagnosed with acute pharyngitis.  Records from January 1998 indicate that the Veteran reported chest congestion and soreness.  

With regard to the Veteran's claim of entitlement to service connection for a knot in his groin, the Veteran's September 1988 entrance examination is similarly negative for any findings or related symptomatology.  Service treatment records from September 1989 and October 1989 indicate that the Veteran was referred for evaluation of a penile mass.  Records from December 1989 indicate that the Veteran complained of a painful knot in his groin area on the right side of his pelvis.  Physical examination revealed that this knot was painful on palpation.  The evaluating provider stated that this was likely an abscess.  Additional records from December 1989 indicate that the mass was on the inguinal node.  Lymphadenitis was assessed.  Records from May 1991 indicate that the Veteran reported having a cyst in his groin area at the head of his penis.  He stated that this had been present for approximately three years.  He reported that it was painful and caused problems urinating.  At that time smalls lesions were also noted on the penis.  These were found to be related to a sexually transmitted disease.  

With regard to the Veteran's claim of entitlement to service connection for retropatellar pain syndrome, the September 1988 entrance examination is also negative.  However, the Board does note that service treatment records from February 1994 indicate treatment for knee pain, with a two year history.  Records from July 1994 show continued reports of knee pain with a diagnosis of retropatellar pain syndrome.  Subsequent records from April 1995 indicate additional treatment for bilateral knee pain, and the Veteran reported continued knee pain during a June 1995 examination.  

With regard to the Veteran's claim of entitlement to service connection for temporomandibular joint syndrome (TMJ), the September 1988 entrance examination is negative.  However, service treatment records from July 1997 do reference treatment for jaw pain and indicate an assessment of TMJ syndrome.  

With regard to the Veteran's claim of entitlement to service connection for a bilateral eye disorder the Board notes that service treatment records throughout the Veteran's periods of service indicate that the only eye disorders he was found to have were myopia and astigmatism.  No other eye conditions were indicated, but records from October 1997 show that the Veteran sustained a head contusion and reported blurred vision and left eye pain.  Subsequent service treatment records do not show any other treatment for vision problems or eye pain.  

With regard to the Veteran's claim of entitlement to service connection for athlete's foot, the September 1988 entrance examination is completely negative.  The only records showing treatment for athlete's foot are from January 2003.  

With regard to the Veteran's claims of entitlement to service connection for hemorrhoids and chronic constipation, the September 1988 entrance examination is also negative.  However, service treatment records from 1991 indicate treatment for possible hemorrhoids and a finding of constipation.  Similarly, records from January 1993 indicate an assessment of an external hemorrhoid.  Records from February 1994 indicate that the Veteran reported chronic constipation and records from January 1998 indicate that the Veteran reported not having had a bowel movement for five days.  

In March 2006 the Veteran was afforded a VA examination in support of his claims.  During the examination the Veteran reported that he had swollen tonsils while on active duty with white patches.  He also reported occasional discomfort of the maxillary sinuses, but was unsure of the last occurrence.  The Veteran denied having any chest pain.  He stated that he injured his left shoulder in service when he fell into a fox hole during night maneuvers, but denied any pain in his shoulder.  He reported having had jaw pain on both sides of his jaw, but denied recent pain, stating that he has not been yelling or arguing much.  He did state that he has pain sometimes when he takes a large bite of something, but admitted that this is rare and was unable to recall the last time.  He reported having occasional blood-tinged sputum, but was unsure of the frequency.  With regard to his knees, the Veteran denied any specific injury and denied any current problems.  The Veteran reported that he takes medication for athlete's foot every two weeks.  With regard to hemorrhoids and constipation the Veteran stated that he has difficulty with his stool at times, noting that his diet was relatively poor.  He stated that bleeding or thrombosis was only occasional and infrequent.  With regard to the knot in his groin, the Veteran stated that he has had two lumps bilaterally in his groin area intermittently, but that they were not present at the time of the examination.  Physical examination did not reveal any erythema of the tonsils.  The sinuses were non-tender and the nasal mucosa was pink, without exudates, sores, cracks or fissures.  The lungs were clear bilaterally and heart tones were normal.  The abdomen was soft, non-tender and without masses.  Bowel sounds were normal.  No hernias in the groin were noted and there was no pain on palpation.  A rectal examination was deferred as the Veteran was in shackles.  Range of motion for the left shoulder and both knees were normal, without any limited motion, complaints of pain, discomfort, weakness, fatigue or lack of endurance.  Examination of the feet did not reveal athlete's foot.  The examiner stated that the Veteran's x-rays were negative for findings of TMJ and that the Veteran had facial symmetry without complaint with range of motion.  X-rays were also negative for sinusitis and there was no complaint of pain or discomfort on examination.  Examination of the tonsils did not reveal any edema or erythema and the Veteran denied having any tonsil pain.  The Veteran's groin was without lymphedema and no pain or discomfort was reported.  The examiner also stated that radiographic imagery did not reveal any left shoulder or bilateral knee conditions, noting that there was full range of motion without complaint of pain or discomfort.  The examiner did diagnose the Veteran with hemorrhoids, noting that this was based on the Veteran's report and not on a physical examination.  Constipation was also diagnosed per the Veteran's report.  

After a thorough review of the entirety of the evidence of record the Board finds that there is a preponderance of evidence against the Veteran's claims of entitlement to service connection for chest pain, swollen tonsils, blood in sputum, a sinus disorder, a left shoulder disorder, a knot in the groin area, retropatellar pain syndrome, temporomandibular joint syndrome (TMJ), a bilateral eye disorder and athlete's foot.

As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  

The Veteran's claims regarding entitlement to service connection for chest pain, swollen tonsils, blood in sputum, a sinus disorder, a left shoulder disorder, a knot in the groin area, retropatellar pain syndrome, temporomandibular joint syndrome (TMJ), a bilateral eye disorder and athlete's foot fail with respect to the first element, the requirement for a current disability.  In this regard, the Board notes that there is no evidence that the Veteran has any of the listed conditions.  By the Veteran's own account he does not have any chest pain.  Similarly, the March 2006 VA examiner issued negative findings with regard to the other conditions at issue.  The Veteran himself does not clearly assert the current existence of any of the claimed disorders other than asserting that they were manifest in service.  His vague assertions are outweighed by the post-service medical records, including the March 2006 VA examination report, which indicates that the Veteran does not have the claimed conditions.  Even according the Veteran's assertions some probative value, they are outweighed by the objective medical evidence indicating that he does not any of the claimed disorders mentioned above.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 

With regard to the Veteran's claim of entitlement to service connection for an eye disorder the Board notes that for purposes of entitlement to VA benefits, the law provides that refractive errors of the eye are congenital or developmental defects and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased during service, as this is not a disease or injury within the meaning of applicable legislation pertaining to service connection.  See VAOPGCPREC 82-90 (July 18, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  Myopia and presbyopia are refractive disorders.  See Dorland's Illustrated Medical Dictionary (31st Ed. 2007) at 1243, 1534.  

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a), and the Veteran was clearly advised of the need to submit medical evidence of the existence of the disabilities claimed and relationships between those disabilities and the Veteran's period of service.  The Board has considered application of the benefit-of-the doubt doctrine under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  The most persuasive and probative evidence of record fails to demonstrate that the Veteran actually has disorders manifested by chest pain, swollen tonsils or blood in his sputum.  Similarly, the evidence fails to demonstrate that the Veteran has a sinus disorder, a left shoulder disorder, a knot in the groin area, retropatellar pain syndrome, temporomandibular joint syndrome (TMJ), a bilateral eye disorder or athlete's foot.

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for chest pain, swollen tonsils, blood in sputum, a sinus disorder, a left shoulder disorder, a knot in the groin area, retropatellar pain syndrome, temporomandibular joint syndrome (TMJ), a bilateral eye disorder and athlete's foot.  As there is a preponderance of evidence against the claims, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted for those conditions.

In contrast, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran has a bowel disorder, to include hemorrhoids and constipation, which either began in or is otherwise related to his creditable period of military service.  For the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his claimed disability is related to service.  See 38 U.S.C.A. § 5107(b).  The Board finds that standard has been met in this case.  

In this context, the Board notes that, despite some negative evidence in the claims file, the Veteran is competent to report that he has had hemorrhoids and recurrent constipation since his time in service.  See Charles v. Principi, 16 Vet. App. 374-75 (2002).  The Board also finds that the Veteran's assertions as to his post-service symptomatology are both credible and highly probative.  Although the March 2006 VA examiner did not conduct a rectal examination, that examiner did diagnose the Veteran with hemorrhoids and chronic constipation.  

In sum, the Board is satisfied that service connection is established for a bowel disorder, to include hemorrhoids and chronic constipation, and that claim is granted in full.  In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  

Duty to Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in August 2004, January 2005, May 2005, July 2006 and January 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded a VA examination on the issues under review during the course of his appeal.  The report from that examination reflect that the examiner reviewed the Veteran's medical records, recorded his current complaints, conducted an appropriate physical examination and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  


ORDER

Entitlement to service connection for chest pain is denied.

Entitlement to service connection for swollen tonsils is denied. 

Entitlement to service connection for blood in sputum is denied.  

Entitlement to service connection for a sinus disorder is denied.

Entitlement to service connection for a left shoulder disorder is denied.

Entitlement to service connection for a knot in the groin area is denied.

Entitlement to service connection for retropatellar pain syndrome is denied.

Entitlement to service connection for temporomandibular joint syndrome (TMJ) is denied.

Entitlement to service connection for a bilateral eye disorder is denied.

Entitlement to service connection for athlete's foot is denied.

Entitlement to service connection for a bowel disorder, to include hemorrhoids and chronic constipation, is granted. 


REMAND

Finally, the Board notes that the Veteran has also asserted entitlement to initial rating in excess of those assigned for his service-connected bilateral pes planus.  Entitlement to service connection for bilateral pes planus was granted in a rating decision issued in March 2012.  In a November 2012 statement, the Veteran, through his representative, indicated disagreement with the ratings assigned for that condition.  

When a timely Notice of Disagreement (NOD) has been filed regarding an issue, but a Statement of the Case (SOC) has not been provided, the appropriate Board disposition is to remand the claim for issuance of an SOC, rather than just merely referring the claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  And upon receipt of the SOC, the Veteran will then have an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by also filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.300, 2.301, 20.302, etc. 

Accordingly, this matter is REMANDED for the following action:

The RO/AMC shall issue a Statement of the Case addressing the issue of entitlement to increased initial ratings for the Veteran's service-connected bilateral pes planus.  Only if the Veteran submits a timely Substantive Appeal addressing this issue should it be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MATTHEW TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


